Citation Nr: 1531795	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-42 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss, to include the matter of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted the claim for service connection for bilateral hearing loss, and assigned a noncompensable rating.

The Veteran was scheduled for a Travel Board hearing in April 2015 but failed to show.  As the Veteran and his representative have not requested a new hearing or demonstrated good cause for his failure to show, the request is considered withdrawn.  See generally 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using VBMS (the Veterans Benefits Management System).


FINDINGS OF FACT

1.  Bilateral hearing loss has been manifested by no worse than Level IV in the right ear and Level II in the left ear.

2.  The Veteran's bilateral hearing loss does not render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2014).

2.  The criteria for a TDIU based on service-connected hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided a notice letter to the Veteran in February, prior to the initial adjudication of the claim. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claim for a higher evaluation is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's hearing was medically evaluated in July 2010 and April 2013.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2014).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2014). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. 

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86 (b) (2014).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





III.  Analysis

The Veteran contends that his bilateral hearing loss is worse than currently evaluated.  Specifically, he maintains that he "can't hear normal talk, soft voices, or television."  See March 2013 VA examination report.

On July 2010 VA Contract examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
55
65
LEFT
50
55
55
55

The average decibel loss was 55 in the right ear and 54 in the left ear.  Speech recognition scores were 88 percent in the right ear and 96 percent in the left ear.  This translates to Level II hearing impairment in the right ear and Level I hearing impairment in the left ear, which also warrants a noncompensable rating.  Id.

A September 2010 private audiological evaluation revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
65
75
LEFT
40
50
55
60

The average decibel loss was 59 in the right ear and 51 in the left ear.  Speech recognition scores were 78 percent for the right ear and 88 percent in the left ear.  The examining audiologist recommended hearing aids.  This translates to Level IV hearing impairment in the right ear and Level II hearing impairment in the left ear, which warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100.

VA audiology examination in March 2013 revealed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
65
75
LEFT
45
60
55
60

The average decibel loss was 61 in the right ear and 55 in the left ear.  Speech recognition scores were 94 percent bilaterally.  This translates to Level  II hearing impairment in the right ear and Level I hearing impairment in the left ear, which warrants a noncompensable rating.  Id. 

Accordingly, an increased schedular rating is not warranted during any time period on appeal.  Fenderson, 12 Vet. App. at 119.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  The challenges associated with the Veteran's hearing loss described above are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment described by the Veteran does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss disability is manifested a loss of hearing acuity and the rating criteria are based on such a loss of hearing acuity.  38 C.F.R. 
§ 4.85.  As indicated above, the Veteran has asserted that he has trouble hearing conversation, especially soft voices, and television.  These manifestations are contemplated in the rating criteria.  Next, his disability is not so unusual and does not require frequent periods of hospitalization or cause marked interference with employment.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities, and referral for consideration of extraschedular rating is not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. 
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that when TDIU is raised in this manner, the question of unemployability is limited to that service-connected disorder, as opposed to the form of TDIU initiated by a VA Form 21-8940, which encompasses all of the Veteran's service-connected disorders.

The criteria for a TDIU specify that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards but are unemployable due to service-connected disability, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.

The Veteran claims he is unable to work due to his hearing loss disability.  Consequently, the matter of entitlement to a TDIU based on that particular disability is before the Board.  As the rating for that disability is zero percent, he clearly does not meet the schedular requirements for a TDIU.  With respect to entitlement to a TDIU on an extraschedular basis, the evidence indicates that the Veteran retired in 2010, as opposed to leaving for a medical reason.  The March 2013 VA examiner indicated that the Veteran's hearing loss does not render him unable to secure and maintain substantially gainful physical or sedentary employment.  The examiner further stated that, with the use of hearing aids, the Veteran would likely perform well even in mild to moderate background noise.  There is no evidence to the contrary, other than the Veteran's bald statement that he can not work.  The Board finds that the overall evidence, including the VA examiner's opinion, demonstrates that the Veteran's hearing loss itself does not render him unable to obtain or maintain substantially gainful employment.  Thus, entitlement to a TDIU is denied.


ORDER

A compensable rating for bilateral hearing loss, to include on the basis of TDIU, is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


